
Exhibit 10.2
 
Without Prejudice and Subject to Contract
 
SECOND COMPROMISE AGREEMENT
 
 
between
 
 
WILLIS LIMITED
 
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
 
and
 
GRAHAME JOHN MILLWATER
 


 


 

Weil, Gotshal & Manges
 
110 Fetter Lane   London   EC4A 1AY
Tel: +44 (0) 20 7903 1000   Fax: +44 (0) 20 7903 0990
 
www.weil.com
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 


 
Page
 

1
INTERPRETATION
1
2
TERMINATION AND ARRANGEMENTS PRIOR TO TERMINATION
2
3
WAIVER OF CLAIMS
2
4
SUBJECT TO CONTRACT AND WITHOUT PREJUDICE
4
5
ENTIRE AGREEMENT AND PREVIOUS CONTRACTS
4
6
VARIATION
4
7
COUNTERPARTS
4
8
THIRD PARTY RIGHTS
5
9
GOVERNING LAW AND JURISDICTION
5
SCHEDULE 1  CLAIMS
6
SCHEDULE 2  ADVISER’S CERTIFICATE
9



 

 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made on ……………………… 2012 between the following parties:
 
(1)  
WILLIS LIMITED incorporated and registered in England and Wales with registered
number 00181116 whose registered office is at 51 Lime Street, London EC3M 7DQ
(the “Company”);

 
(2)  
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY incorporated and registered in
Ireland whose registered office is at Grand Mill Quay, Barrow Street, Dublin 4,
Ireland (the “Parent Company”); and

 
(3)  
GRAHAME JOHN MILLWATER of Sandilands, Sandwich Bay, Kent CT13 9PU (the
“Employee”)

 
 
WHEREAS

 
(A)  
The Employee has been employed by the Company since 9 September 1985, most
recently as President, Willis Group and Chairman & CEO, Willis Group under a
contract dated 13 March 2007 (the “Employment Contract”).

 
(B)  
The parties entered into a compromise agreement (the “First Compromise
Agreement”) on 22 December 2011 and have entered this compromise agreement
pursuant to and in accordance with clause 2.5 of the First Compromise Agreement.

 
(C)  
The Employee has resigned and has served notice to terminate his employment
pursuant to the terms of the Employment Contract.

 
(D)  
The Employee’s employment with the Company terminated on the Termination Date
(as defined below).

 
(E)  
The parties have entered into this Agreement to record and implement the terms
on which they have agreed to settle any claims which the Employee has or may
have in connection with his employment or its termination or otherwise against
the Company or any Group Company (as defined below) and/or any of their
directors, officers, shareholders and/or employees whether or not those claims
are, or could be, in the contemplation of the parties at the time of signing
this Agreement, and including, in particular, any statutory complaints which the
Employee has raised or raises in this Agreement.

 
(F)  
The parties intend this Agreement to be an effective waiver of any such claims
and to satisfy the conditions in relation to compromise agreements in the
relevant legislation.

 
(G)  
The Company enters into this Agreement for itself and as agent and trustee for
all Group Companies and it is authorised to do so.  It is the parties’ intention
that each Group Company and each of their directors, officers and/or employees
should be able to enforce any rights it has under this Agreement, subject to and
in accordance with the Contracts (Rights of Third Parties) Act 1999.

 
 
AGREED TERMS

 
1  
INTERPRETATION

 
1.1  
The definitions in this clause apply in this Agreement.

 
“Adviser” means [Ian Hunter] of Bird & Bird LLP.
 
“Group Company” means the Company, the Parent Company, any company of which the
Company or the Parent Company is a Subsidiary (its holding company) and any
Subsidiaries
 
 
 
 

--------------------------------------------------------------------------------

 
 


of the Company or the Parent Company or of any such holding company and “Group”
shall be construed accordingly.
 
“Pre-Contractual Statement” means any undertaking, promise, assurance,
statement, representation, warranty or understanding (whether in writing or not)
of any person (whether party to this Agreement or not) relating to the
Employee’s employment with the Company or its termination other than as
expressly set out in this Agreement or any documents referred to in it.
 
“Subsidiary” means in relation to a company (a holding company) a subsidiary as
defined in section 1159 of the Companies Act 2006 and a company shall be
treated, for the purposes only of the membership requirement contained in
subsections 1159(1)(b) and (c), as a member of another company even if its
shares in that other company are registered in the name of (a) another person
(or its nominee), whether by way of security or in connection with the taking of
security, or (b) its nominee and any other company which is a subsidiary (as so
defined) of a company which itself is a subsidiary of such a holding company.
 
1.2  
The headings in this Agreement are inserted for convenience only and shall not
affect its construction.

 
1.3  
A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 
1.4  
A reference to one gender includes a reference to the other gender.

 
1.5  
The schedules to this Agreement form part of (and are incorporated into) this
Agreement.

 
2  
TERMINATION AND ARRANGEMENTS PRIOR TO TERMINATION

 
    The Employee’s employment with the Company terminated on 31 December 2012
the (“Termination Date”).
 
3  
WAIVER OF CLAIMS

 
3.1  
The Employee agrees that the terms of this Agreement and the First Compromise
Agreement are offered by the Company without any admission of liability on the
part of the Company and are in full and final settlement of all and any claims
or rights of action that the Employee has or may have against the Company or any
Group Company arising out of:

 
3.1.1  
his employment with the Company or its termination, whether under common law,
contract, statute or otherwise, whether such claims are, or could be, known to
the parties or in the contemplation at the date of this Agreement in any
jurisdiction and including but not limited to the claims specified in Part A of
Schedule 1 and Part B of Schedule 1 (each of which are hereby intimated and
waived) but excluding:

 
(a)  
any personal injury claims of which the Employee is not aware at the date of
this Agreement and could not reasonably be expected to be aware;

 
(b)  
any claim in respect of accrued pension rights; and

 
(c)  
any claim for payments and/or benefits due to him under this Agreement or the
First Compromise Agreement and/or to enforce the terms of this Agreement or the
First Compromise Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
 


3.2  
The Employee warrants that:

 
3.2.1  
before entering into this Agreement he received independent advice from the
Adviser as to the terms and effect of this Agreement and, in particular, on its
effect on his ability to pursue any complaint before an employment tribunal or
other court;

 
3.2.2  
the Adviser has confirmed to the Employee that he/she is a solicitor of the
Senior Courts of England and Wales who holds a current practising certificate
and that his/her firm has a policy of insurance in force covering the risk of a
claim by the Employee in respect of any loss arising in consequence of his
advice;

 
3.2.3  
the Adviser shall sign and deliver to the Company a letter in the form attached
as Schedule 2 to this Agreement;

 
3.2.4  
before receiving the advice in relation to the claims he has against the Company
and any Group Company relating to his employment with the Company or its
termination, he disclosed to the Adviser all facts or circumstances of which he
was aware that may give rise to a claim against the Company or any Group Company
and that he is not aware of any other facts or circumstances that may give rise
to any claim against the Company or any Group Company other than those claims
specified in clause 3.1 and Schedule 1;

 
3.2.5  
the only claims that he has or may have against the Company or any Group Company
(whether at the time of entering into this Agreement or in the future) relating
to his employment with the Company or its termination are specified in
clause 3.1 and Schedule 1; and

 
3.2.6  
he is not aware of any personal injury claim or claim in respect of accrued
pension rights that he has or may have against the Company and/or any Group
Company.

 
The Employee acknowledges that the Company acted in reliance on these warranties
when entering into this Agreement.
 
3.3  
The Employee acknowledges that the conditions relating to compromise agreements
under contained in section 77(4A) of the Sex Discrimination Act 1975 (in
relation to claims under that Act and the Equal Pay Act 1970), section 147 of
the Equality Act 2010, section 72(4A) of the Race Relations Act 1976, section
288(2B) of the Trade Union and Labour Relations (Consolidation) Act 1992,
paragraph 2 of schedule 3A of the Disability Discrimination Act 1995,
section 203(3) of the Employment Rights Act 1996, regulations 35(2) and 35(3) of
the Working Time Regulations 1998, paragraph 2(2) of schedule 4 of the
Employment Equality (Religion or Belief) Regulations 2003, paragraph 2(2) of
schedule 4 of the Employment Equality (Sexual Orientation) Regulations 2003,
paragraph 12 of the schedule to the Occupational and Personal Pension Schemes
(Consultation by Employers and Miscellaneous Amendment) Regulations 2006,
section 49(4) National Minimum Wage Act 1998, section 14 Employment Relations
Act 1999; Regulation 41(4) of the Transnational Consultation and Information of
Employees Regulations 1999, Regulation 9 of the Part Time Workers (Prevention of
Less Favourable Treatment) Regulations 2000, regulation 10 of the Fixed-Term
Employees (Prevention of Less Favourable Treatment) Regulations 2002,
Regulation 40(4) of the Information and Consultation of Employees Regulations
2004, Regulation 52 of the European Public Limited-Liability Company Regulations
2004, Regulation 18 of the Transfer of Undertakings (Protection of Employment)
Regulations 2006, and paragraph 2(2) of schedule 5 of the Employment Equality
(Age) Regulations 2006 have been satisfied.

 
 
 
 

--------------------------------------------------------------------------------

 
 


3.4  
The waiver in clause 3.1 shall have effect irrespective of whether or not, at
the date of this Agreement, the Employee is or could be aware of such claims or
have such claims in his express contemplation (including such claims of which
the Employee becomes aware after the date of this Agreement in whole or in part
as a result of new legislation or the development of common law or equity).

 
3.5  
The Employee agrees that, except for the payments and/or benefits provided for
or referred to in the First Compromise Agreement and notwithstanding any
payments made pursuant to the Consultancy Agreement (as defined in the First
Compromise Agreement) and subject to the waiver in clause 3.1 of this Agreement,
he shall not be eligible for any further payment from the Group relating to his
employment or its termination, and without limitation to the generality of the
foregoing, he expressly waives any right or claim that he has or may have to any
rights or benefits under any share option, bonus, long-term incentive plan,
other equity-based incentive scheme or profit sharing scheme operated by the
Company or any Group Company in which he may have participated had his
employment not terminated.

 
4  
SUBJECT TO CONTRACT AND WITHOUT PREJUDICE

 
Notwithstanding that this Agreement is marked “without prejudice and subject to
contract”, it will, when dated and signed by both parties and accompanied by the
duly executed Adviser’s Certificate in Schedule 2 become and open and binding
agreement.
 
5  
ENTIRE AGREEMENT AND PREVIOUS CONTRACTS

 
5.1  
Each party on behalf of itself and (in the case of the Company, as agent for any
Group Companies) acknowledges and agrees with the other party (the Company
acting on behalf of itself and as agent for each Group Company) that:

 
5.1.1  
this Agreement together with any documents referred to in it (including, but not
limited to the First Compromise Agreement) constitutes the entire agreement and
understanding between the Employee and the Company and any Group Company and
supersedes any previous agreement between them relating to his employment by the
Company (which shall be deemed to have been terminated by mutual consent);

 
5.1.2  
in entering into this Agreement neither he nor the Company nor any Group Company
has relied on any Pre-Contractual Statement; and

 
5.1.3  
the only remedy available to it for breach of this Agreement shall be for breach
of contract under the terms of this Agreement and it shall have no right of
action against any other party in respect of any Pre-Contractual Statement.

 
5.2  
Nothing in this Agreement shall, however, operate to limit or exclude any
liability for fraud.

 
6  
VARIATION

 
    No variation of this Agreement or of any of the documents referred to in it
shall be valid unless it is in writing and signed by or on behalf of each of the
parties.
 
7  
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts, each of which,
when executed, shall be an original, and all the counterparts together shall
constitute one and the same instrument.
 
 
 
 

--------------------------------------------------------------------------------

 
 


8  
THIRD PARTY RIGHTS

 
The Contracts (Rights of Third Parties) Act 1999 shall only apply to this
Agreement in relation to any Group Company and no person (other than any Third
Party) shall have any rights under it.  Notwithstanding the foregoing, the terms
of this Agreement may be varied, amended or modified or this Agreement may be
suspended, cancelled or terminated by agreement in writing between the parties
or this Agreement may be rescinded (in each case), without the consent of any
third party.
 
9  
GOVERNING LAW AND JURISDICTION

 
9.1  
This Agreement and all matters, including any contractual and non-contractual
rights and obligations arising out of or in connection with it shall be governed
by and construed in accordance with the law of England and Wales.

 
9.2  
Each party irrevocably agrees to submit to the exclusive jurisdiction of the
courts of England and Wales over any claim or matter arising under or in
connection with this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
CLAIMS
 
Part A
 
1  
Any claim for wrongful dismissal or any other claim for breach of contract;

 
2  
any claim arising out of a contravention or an alleged contravention of Part II
of the Employment Rights Act 1996 (protection of wages including any claim for
unlawful deduction from wages pursuant to section 13 Employment Rights Act 1996
and Guarantee Payments pursuant to section 28 Employment Rights Act 1996);

 
Part B
 
3  
any claim pursuant to section 2 of the Equal Pay Act 1970 and/or sections 120
and 127 of the Equality Act 2010 arising from any act or omission relating to
sex equality described in sections 64 – 68 of the Equality Act 2010;

 
4  
any claim for a statutory redundancy payment pursuant to section 135 of the
Employment Rights Act 1996;

 
5  
any claim for unfair dismissal under Part X of the Employment Rights Act 1996

 
6  
any claim in relation to the right for written statement of reasons for
dismissal pursuant to section 92 of the Employment Rights Act 1996;

 
7  
any claim under or related to the Statutory Maternity Pay (General) Regulations
1986;

 
8  
any claim in relation to the right of an itemised pay statement pursuant to
section 8 of the Employment Rights Act 1996;

 
9  
any claim in relation to Sunday working for shop and betting workers pursuant to
Part IV of the Employment Rights Act 1996;

 
10  
any claim in relation to protection from suffering detriment in employment
pursuant to Part V of the Employment Rights Act 1996;

 
11  
any claim in relation to exercising the right to time off work pursuant to
Part VI of the Employment Rights Act 1996;

 
12  
any claim in relation to suspension from work pursuant to Part VII of the
Employment Rights Act 1996;

 
13  
any claim in relation to the right to take parental leave pursuant to the
Employment Rights Act 1996;

 
14  
any claim in relation to the right to request contract variation for flexible
working pursuant to section 80 of the Employment Rights Act 1996;

 
15  
any claim arising out of a contravention or alleged contravention of the Trade
Union and Labour Relations (Consolidation) Act 1992 as specified in
section 18(1)(b) of the Employment Tribunals Act 1996 (excluding a claim for
non-compliance of section 188);

 
 
 
 

--------------------------------------------------------------------------------

 
 


16  
any claim pursuant to section 63 of the Sex Discrimination Act 1975
(discrimination, harassment and victimisation on the grounds of sex, marital
status, gender re-assignment or civil partnership status);

 
17  
any claim pursuant to section 54 of the Race Relations Act 1976 (discrimination,
harassment and victimisation on the grounds of colour, race, nationality or
ethnic or national origin);

 
18  
any claim pursuant to sections 4A, 17A, or 25(8) of the Disability
Discrimination Act 1995 and/or section 120 of the Equality Act 2010 arising from
any act or omission described at sections 15, 20 and 21 (discrimination or
harassment on grounds of disability);

 
19  
any claim under the articles in schedule 1 of the Human Rights Act 1998;

 
20  
any claim pursuant to Regulation 30 Working Time Regulations 1998 (working time
or holiday pay);

 
21  
any claim under the National Minimum Wage Act 1998 (as specified in
section 18(1)(dd) of the Employment Tribunals Act 1996;

 
22  
any claim under section 11 of the Employment Relations Act 1999;

 
23  
any claim pursuant to Regulation 27 and Regulation 32 of the Transnational
Information and Consultation of Employees Regulations 1999;

 
24  
any claim under or related to the Maternity and Parental Leave etc Regulations
1999;

 
25  
any claim pursuant to Part-time Workers (Prevention of Less Favourable
Treatment) Regulations 2000 (discrimination on the grounds of part time status);

 
26  
any claim pursuant to the Fixed-term Employees (Prevention of Less Favourable
Treatment) Regulations 2002 (discrimination on the grounds of fixed term
status);

 
27  
any claim pursuant to Regulation 28 of the Employment Equality (Sexual
Orientation) Regulations 2003 (discrimination, harassment on grounds of sexual
orientation);

 
28  
any claim pursuant to Regulation 28 of the Employment Equality (Religion or
Belief) Regulations 2003 (discrimination and harassment on grounds of religion
or belief);

 
29  
any claim under the Employment Act (Dispute Resolution) Regulations 2004;

 
30  
any claim pursuant to Regulation 29 or Regulation 33 of the Information and
Consultation of Employees Regulations 2004;

 
31  
any claim under section 47B of the Employment Rights Act 1996;

 
32  
any claim pursuant to Regulation 36 of the Employment Equality (Age) Regulations
2006;

 
33  
any claim in relation to failure to elect appropriate representatives or inform
or consult or any entitlement to compensation under the Transfer of Undertaking
(Protection of Employment) Regulations 2006;

 
34  
any claim under any provision of directly applicable European Law;

 
35  
any claim in respect of harassment under section 3 of the Protection from
Harassment Act 1997;

 
 
 
 

--------------------------------------------------------------------------------

 
 


36  
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of direct discrimination as described at section 13 of the Equality Act 2010
because of a protected characteristic listed at section 4 of the Equality Act
2010;

 
37  
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of combined discrimination as described at section 14 of the Equality Act 2010;

 
38  
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of indirect discrimination as described at section 19 of the Equality Act 2010;

 
39  
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of harassment as described at section 26 of the Equality Act 2010;

 
40  
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of victimisation as described at section 27 of the Equality Act 2010; and

 
41  
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of discrimination as described at sections 16, 17 and 18 of the Equality Act
2010.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
ADVISER’S CERTIFICATE
 
[ON HEADED NOTEPAPER OF BIRD & BIRD LLP]
 


 

 Strictly Private & Confidential – Addressee Only  [ ] 2012

 
 
 
For the attention of the board of directors of
Willis Limited and Willis Group Holdings plc
℅ Ivor Gwilliams
Weil Gotshal and Manges LLP
110 Fetter Lane
London EC4A 1AY
 


 
Dear Sirs
 
I am writing in connection with the agreement between my client, Grahame John
Millwater, Willis Limited (the “Company”) and Willis Group Holdings plc (the
“Parent Company”) of [date] December 2012 (the “Agreement”) to confirm that:
 
1  
I, [Ian Hunter] of Bird & Bird LLP, whose address is 15 Fetter Lane, London EC4A
1JP, am a Solicitor of the Senior Courts of England and Wales who holds a
current practising certificate issued by the Solicitors Regulation Authority.

 
2  
I have given Grahame John Millwater legal advice on the terms and effect of the
Agreement and, in particular, its effect upon his ability to pursue his rights
before an employment tribunal.

 
3  
I gave the advice to Grahame John Millwater as a relevant independent adviser
within the meaning of the acts and regulations referred to at clause 3.3 of the
Agreement.

 
4  
There is now in force (and was in force at the time I gave the advice referred
to above), a policy of insurance or an indemnity provided for members of a
profession or professional body covering the risk of claim by in respect of loss
arising in consequence of the advice I have given Grahame John Millwater.

 
5  
Neither myself nor Bird & Bird LLP acted for the Company or the Parent Company
in relation to the termination of the Employee’s employment with the Company or
the Agreement.

 
Yours faithfully
 


 
[Ian Hunter]
Bird & Bird LLP
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS whereof this Agreement has been executed and delivered as a deed on
the date first above written.

Signed as a deed by
)
 
WILLIS LIMITED
)
 
acting by [name], a director
)
………………………………
in the presence of:
)
 
Name of witness:
 
………………………………
Signature of witness:
 
………………………………
Address of witness:
 
………………………………
   
………………………………
   
………………………………
Occupation of witness:
 
………………………………
     
Signed as a deed by
)
 
WILLIS GROUP LIMITED
)
 
acting by [name], a director
)
………………………………
in the presence of:
)
 
Name of witness:
 
………………………………
Signature of witness:
 
………………………………
Address of witness:
 
………………………………
   
………………………………
   
………………………………
Occupation of witness:
 
………………………………
     
Signed as a deed by
)
 
GRAHAME MILLWATER
)
………………………………
in the presence of:
)
 
Name of witness:
 
………………………………
Signature of witness:
 
………………………………
Address of witness:
 
………………………………
   
………………………………
   
………………………………
Occupation of witness:
 
………………………………

